Webb, Judge.
Kowalski was found guilty of theft by taking and simple battery. On May 22,1975 he was sentenced to pay a fine of $350.50 and to serve twelve months on probation on the first charge, and $150.50 and a twelve month sentence to be served consecutively on the second. An affidavit of his probation officer shows that as of May 5, 1976, he had paid $300 to the court. The state contends that this appeal is therefore moot, and we agree.
In Kitchens v. State, 4 Ga. App. 440 (61 SE 736) this court considered for the first time the appeal of a criminal defendant, upon whom was imposed an alternative sentence permitting the payment of a fine, who voluntarily complied with the sentence by payment of the fine. We refused to review the conviction, stating that "The court will not consider the record in any case where it is shown that the parties have settled their controversy or that the judgment has been satisfied. . . The rule is the same in criminal as in civil cases. It has uniformly been held in this state that the appellate court will not investigate and decide the abstract questions involved in a case where the substance of the controversy has been withdrawn. [Cits.]”
This principle has since been followed in all cases where a fine was imposed and paid. See Savage v. State, 24 Ga. App. 550 (101 SE 711); Hayes v. State, 116 Ga. App. 260 (157 SE2d 30); Cross v. State, 130 Ga. App. 586 (203 SE2d 912); see also Code Ann. § 6-809 (b)(3). It is equally applicable whether the fine has been paid in full or in part since the substance of the controversy is mooted by the *13voluntary compliance with the sentence.
Submitted May 24, 1976
Decided June 11, 1976.
Glenn H. Strother, Leighton B. Deming, Jr., for appellant.
Paul Carden, Solicitor, Herbert A. Rivers, Assistant Solicitor, for appellee.

Appeal dismissed.


Deen, P. J., and Quillian, J., concur.